DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 2, 2021.  Claims 1-3, 5, 7-13, 15, and 17-20 were amended.  No claims were cancelled.  Thus, claims 1-20 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A system for performing measurements in a modular application environment comprising: an I/Q measurement recorder adapted to create raw digital data with respect to a measurement, the raw digital data correspond to I and Q data representing the in-phase and quadrature components, respectively, of an amplitude versus time series, and at least two modular applications, adapted to perform at least two different data processing schemes, where one comprises a measurement unit module and the other comprises an application unit module; wherein the measurement unit module is adapted to capture or process the raw digital data from the I/Q measurement recorder, and wherein the application unit module is adapted to process raw digital data and/or measurement results from the I/Q measurement into a user interface.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 11.
Under Step 1 of the analysis, claim 1 belongs to a statutory category, namely it is an apparatus claim.  Likewise claim 11 is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “at least two modular applications, adapted to perform at least two different data processing schemes…” (See: FIG. 1; pg. 11, ln 6-24, of the instant specification), “process the raw digital data from the I/Q measurement recorder…” (See: FIG. 1; pg. 11, ln 25 to pg. 12, ln 2, of the instant specification), and “process raw digital data and/or measurement results…” (See: FIG. 1; pg. 11, ln 25 to pg. 12, ln 2, of the instant specification).
Similar limitations comprise the abstract ideas of Claim 11.
What remains of the claimed method is a measurement recorder which receives measurements (See: FIG. 1; pg. 11, 6-15, of the instant specification recites “an I/Q measurement recorder 110 that creates raw digital data, especially I and Q data representing the in-phase and quadrature components respectively of an amplitude versus time series. The I/Q measurement recorder 110 preferably generates the in-phase and quadrature components of measurement data based on a predefined set of measurements.”) for processing by the recited “at least two modular applications.”  Thus, the recited measurement recorder is set forth at a highly generic level.

Under Step 2B, the only element recited in the claimed method is a measurement recorder which receives a predefined set of measurements, which comprises a generic data receiving device for performing a generic data receiving step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 11, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-10 and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on December 2, 2021 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pg. 8) that the claims are directed to patent eligible subject matter and that the additional elements recited in the claims amount to significantly more than the abstract idea.  Applicant’s arguments are not persuasive.
Under Step 2A, prong 1, claim 1, as well as claim 11 is found to include at least one judicial exception, a mathematical process.  This can be seen in the claim limitations of “at least two modular applications, adapted to perform at least two different data processing schemes…,” 
What remains of the claimed method is a measurement recorder which receives measurements. FIG. 1; pg. 11, 6-15, of the instant specification recites “an I/Q measurement recorder 110 that creates raw digital data, especially I and Q data representing the in-phase and quadrature components respectively of an amplitude versus time series. The I/Q measurement recorder 110 preferably generates the in-phase and quadrature components of measurement data based on a predefined set of measurements,” for processing by the recited “at least two modular applications.”  Thus, the recited measurement recorder is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with raw digital data and/or measurement results once they are processed and received by the user interface.
Under Step 2B, the only element recited in the claimed method is a measurement recorder which receives a predefined set of measurements, which comprises a generic data receiving device for performing a generic data receiving step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 11, do not appear to be patent eligible under 101.

Therefore, the rejection of claim 1, as well as claim 11, and dependent claims 2-10 and 12-20, under section 101, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864